Citation Nr: 1413885	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, myositis, and disc narrowing, currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for right knee degenerative joint disease, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated 10 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from April 1978 to July 1998.  He also performed over four months of active service prior to then; however, the dates and character of that prior service have not been verified.  

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that (1) granted an increased (20 percent) rating for lumbar strain, myositis, and disc narrowing; (2) granted an increased (10 percent) rating for right knee degenerative joint disease; and, (3) granted an increased (10 percent) rating for left knee degenerative joint disease.  Prior to this decision, the lumbar spine had been rated noncompensably.  The knees shared a single 10 percent rating. 

The record before the Board consists of paper claims files and electronic files. 

Because the Veteran has asserted that he cannot work due to disabilities for which he seeks a higher rating (see his June 2009 VA Form 9) the Board must assume jurisdiction over his TDIU claim, notwithstanding his failure to perfect an appeal of that issue.  The Court determined that where, as here, a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then entitlement to TDIU is part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No incapacitating episode of intervertebral disc syndrome has been shown by the evidence of record.  
2.  Throughout the appeal period, lumbar myositis with disc narrowing and lumbar strain have been manifested by sacrospinalis spasm, thoracolumbar spine limited flexion to no worse than 60 degrees, limited backward extension to no worse than 15 degrees, limited right flexion to no worse than 20 degrees, limited left flexion to no worse than 15 degrees, and limited right and left rotations to no worse than 20 degrees.  

3.  Radiating pains from the lumbar spine to the lower extremities with diminished sensation, bilaterally, and diminished ankle jerks, bilaterally, warrant separate compensable ratings for each lower extremity.  

4.  Degenerative arthritis of both knees is manifested by crepitus and slight limitation of flexion that is not compensable under Diagnostic Code 5260.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating greater than 20 percent schedular rating for lumbar strain, myositis, and disc narrowing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  For the entire appeal period, the criteria for a separate 10 percent schedular rating for right lower extremity pain and neurologic deficits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

3.  For the entire appeal period, the criteria for a separate 10 percent schedular rating for left lower extremity pain and neurologic deficits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

4.  For the entire appeal period, the criteria for a schedular rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

5.  For the entire appeal period, the criteria for a schedular rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in April 2008.  The letter adequately addresses disability ratings and effective dates. 

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records and all pertinent VA records have been obtained and associated with the file.  VA examinations were conducted at various times.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions, although the May 2008 examiner did not have the claims file available for review.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Increased Rating for the Lumbar Spine

VA examined the Veteran's lumbar spine disability in May 2008, March 2010, and August 2013.  The May 2008 report notes that the Veteran reported increasing low back pain with pain radiating to both legs.  He reported frequent flare-ups of severe, stabbing pains.  He received mild relief from taking acetaminophen, 500 mg, daily.  He denied bowel and bladder complications and he denied any incapacitating episode.  There was 70 degrees of thoracolumbar spine flexion before pain set in.  Pain began at 30 degrees of extension.  There was only 20 degrees of lateral bending in each direction before pain was reported and there was only 20 degrees of painless rotation in each direction.  The examiner found full strength and sensory perception in the lower extremities.  The diagnoses were lumbar strain and disc space narrowing at L5-S1. 

A March 2010 VA spine compensation examination report reflects findings similar to the above report, but with exceptions.  The Veteran reported nocturia and urinary retention requiring catheterization.  He reported bilateral thigh pains stemming from the lower back and he reported numbness and paresthesias in the lower extremities.  Low back pains flared-up every three to four months and these flare-ups lasted more than one month.  The Veteran reported that he could not stand or do any activity, but the examiner reported that the Veteran could walk three miles.  The examiner reported sacrospinalis spasm and pain on motion.  Ankle jerks and pinprick sensations were diminished in the lower extremities.  There was objective evidence of pain following repetitive movements.  There was only 65 degrees of forward flexion, 20 degrees of extension, and 30 degrees of lateral bending and rotation in each direction.  The diagnoses were lumbar myositis associated with disc space narrowing at L5-S1 and lumbar strain.  The examiner concluded that low back pain could severely affect the ability to do certain chores and totally prevented participation in sports. 

An August 2013 VA compensation examination report reflects that the Veteran reported constant low back pain that radiated to the left thigh.  He reported flare-ups of low back pain.  There was 65 degrees of painless flexion, 15 degrees of painless extension, 20 degrees of painless right and left lateral bending, and 25 degrees of painless right and left rotation.  After three repetitions, flexion was reduced to 60 degrees; extension remained 15 degrees; right bending remained 20 degrees; left bending was reduced to 15 degrees; and rotation was reduced to 20 degrees in each direction.  The examiner attributed additional functional loss to pain on movement.  Both ankles had diminished reflexes.  The examiner stated that the Veteran did not have any radicular pain; although earlier in the report, the Veteran did report radiating pain.  The examiner stated that the lumbar spine disability did not impact the Veteran's ability to work, but did not offer any reason for this.  Other findings in this report are similar to the May 2008 report. 

Because the Veteran has denied incapacitating episodes of back pain including during flare-ups, a rating based in incapacitating episodes of intervertebral disc syndrome need not be considered.  

The evidence discussed above indicates that throughout the appeal period, the service-connected lumbar spine disability has been manifested by spasm, limited motion, painful motion, bilateral lower extremity pains, diminished sensations, and reduced ankle jerks.  At no time during the appeal has the thoracolumbar spine range of motion in flexion been less than 60 degrees after three repetitions.  Backward extension has not been less than 15 degrees after three repetitions; right lateral flexion has not been less than 20 degrees and left flexion has not been less than 15 degrees, after repetitions.  Right and left rotations have not been less than 20 degrees after repetitions.  Although an examiner has stated that there is no radiculopathy, each of the three examination reports contain evidence of lower extremity neurologic abnormalities and no examiner has specifically dissociated bilateral lower extremity pains, diminished sensations, and reduced ankle jerks from the lumbar myositis and disc narrowing, nor has any examiner attributed these to a non-sciatic cause.  Thus, a degree of doubt arises as to the cause of these neurologic abnormalities and the benefit of the doubt doctrine, set forth at 38 U.S.C.A. § 5701, must therefore be invoked. 

The March 2010 compensation examination report that mentions urinary retention calling for catheterization is in conflict with the other two examination reports that state that the Veteran had no bladder-related complaint.  Further consideration of a separate urinary bladder rating is therefore not warranted. 

The thoracolumbar spine myositis, disc narrowing, and strain has been rated 20 percent disabling for the entire appeal period under Diagnostic Code 5237.  Under Diagnostic Code 5237, the following rating criteria apply: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine...................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine............................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................................10

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The thoracolumbar spine limitation of motion does not warrant a schedular rating greater than 20 percent because at no time during the appeal period did the evidence show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  However, Note (1) (set forth above) above applies to this case.  According to each compensation examination report, the Veteran has reported bilateral lower extremity pains radiating from the low back.  One compensation examiner confirmed sensation deficits, while two of the three reports also note diminished ankle jerks.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2013). 

Because no more than mild neurological abnormalities are reported in each lower extremity, the criteria for a separate 10 percent schedular rating for each lower extremity are more nearly approximated. 

After consideration of all the evidence of record, for the entire appeal period, a schedular rating in excess of 20 percent rating is not warranted under Diagnostic Code 5237; a 10 percent rating should be granted under Diagnostic Code 8520 for the right lower extremity; and a 10 percent rating should be granted under Diagnostic Code 8520 for the left lower extremity.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings therefore is not necessary.  Hart, 21 Vet. App. at 510.  

Increased Ratings for the Knees

Both knees have been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5003.  Diagnostic Code 5003 is employed when rating degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 
Other diagnostic codes must also be considered.  Under Diagnostic Code 5260, limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2013).  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2013).    

Where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VA's General Counsel held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59,990 (2004)).  

Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2013).  

Where a claimant has arthritis and instability of a knee, separate ratings are authorized under 38 C.F.R. § 4.71a.  VAOPGCPREC 23-97 (62 Fed. Reg. 63,604 (1997)).  

For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (63 Fed. Reg. 56,703-704 (1998)).

VA examined the Veteran's knees in May 2008, March 2010, and August 2013.  The May 2008 report notes that the Veteran reported intense bilateral knee pains with stiffness.  He received mild relief from taking acetominophen, 500 mg, daily.  He reported three to five flare-ups of pain per month.  Pain prevented certain knee maneuvers, such as squatting.  Both knees displayed tenderness around the patella.  The Veteran walked with a normal gait.  Pain began in both knees at 110 degrees of flexion.  Extension was full and painless.  Both knees were laterally stable, although crepitus was elicited in both knees.  The diagnosis was bilateral knee degenerative joint disease. 

A March 2010 VA knee compensation examination report reflects that the Veteran reported that his knees had worsened since the previous VA examination.  He also reported bilateral knee swelling.  He treated his knee pains with tramadol and ice.  He reported that both knees gave way and that they were weak and locked several times per week.  Flare-ups of joint disease occurred throughout the year.  The right knee flexed to 125 degrees.  The left knee flexed to 140 degrees.  Both knees had full extension.  Repetitive motion caused additional pain.  The diagnosis was degenerative joint disease of both knees.  According to the examiner, the Veteran's knees severely impacted his ability to dress, exercise, and drive. 

An August 2013 VA compensation examination report reflects a complaint of constant bilateral knee pains and swelling that worsens with cold or rainy weather.  The Veteran denied any sensation of giving way, but reported continued flare-ups of knee pain.  The right knee flexed painlessly to 120 degrees and the left knee flexed painlessly to 125 degrees.  Both knees had full extension.  Repetitive range of motion testing did not change these limits, although the examiner concluded that there is additional functional limitation of both knees due to less than normal movement and pain on movement of the knees.  Instability in any plane was not found in either knee.  The examiner reported that imaging studies confirmed degenerative or traumatic arthritis in both knees.  
The August 2013 examination report also reflects that a February 2011 right knee magnetic resonance imaging study (MRI) showed severe osteoarthritis at the medial femoral-tibial and femoral-patellar joints, severe chondromalacia patella and severe femoral chondromalacia at the medial femoro-tibial joint, chronic degenerative tear of the medial meniscus posterior horn and body, instrasubstance degeneration of the lateral meniscus with anterior horn intracystic changes, joint effusion, popliteal cyst, chronic degenerative changes of the anterior cruciate ligament, and a posterior intercondyl ganglion cyst.  This would cause inability to work at jobs requiring prolonged standing or walking long distances.

From these facts, it is clear that degenerative arthritis of both knees is manifested by crepitus and slight limitation of flexion that is not compensable under Diagnostic Code 5260.  Instability of either knee is not shown.  Diagnostic Code 5003 requires that a minimum 10 percent rating be assigned to each knee because of painful motion.  An increased, 20 percent, rating is not warranted for either knee because at no time during the appeal period was flexion limited to 30 degrees or extension limited to 15 degrees.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Codes 5260, 5261 (2013).  Accordingly, the claims for increased ratings for the knees must be denied.

Extra-schedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's back or knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture for the disabilities at issue such that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating for lumbar strain, myositis, and disc narrowing, currently rated 20 percent disabling, is denied.

For the entire appeal period, a separate 10 percent schedular rating for right lower extremity pain and neurologic abnormalities is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire appeal period, a separate 10 percent schedular rating for left lower extremity pain and neurologic abnormalities is granted, subject to the laws and regulations governing payment of monetary benefits.

An increased rating for right knee degenerative joint disease, currently rated 10 percent disabling, is denied.

An increased rating for left knee degenerative joint disease, currently rated 10 percent disabling, is denied.


REMAND

The record raises the issue of entitlement to TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, 22 Vet. App. at 453-455.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should develop the TDIU claim as necessary, including forwarding to the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Upon receipt of a completed application form, the AMC should ascertain whether Social Security Administration (SSA) records should be obtained, and whether VA should offer an examination to determine whether service-connected disabilities would preclude securing and following substantially gainful employment or whether service-connected disabilities, either individually or collectively, would markedly interfere with employment.  

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the TDIU claim.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran (unrepresented at present) should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


